AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (“Amendment”) is made and entered into
this 9th day of July, 2015 (“the Effective Date”), by and between Cheviot
Savings Bank, an Ohio-chartered stock savings and loan association (“the Bank”),
and Mark Reitzes (“the Executive”).  This Amendment amends the Employment
Agreement (“Agreement”) entered into on April 23, 2015 between the Executive and
the Bank.  Any reference to the “Company” shall mean Cheviot Financial Corp.,
the holding company of the Bank.  The Company is a signatory to this Amendment
for the purpose of guaranteeing the Bank’s performance hereunder.


AMENDMENT


The following section of the Agreement is hereby amended as follows:


PREVIOUS LANGUAGE:


10.2           Benefits Upon Termination Following a Change in Control.  If
within eighteen (18) months following the occurrence of a Change in Control this
Agreement is (i) terminated by the Bank without cause pursuant to subsection 9.2
of this Agreement, or (ii) terminated by the Executive for Good Reason, as that
term is defined in subsection 10.1 of this Agreement, then the Bank shall pay
Employee a cash severance amount equal to two (2) times the Executive's Base
Salary then in effect as of the date of such termination.  Said payment will be
made to the Executive in a lump sum cash payment within thirty (30) days of the
date of such termination, and shall be reduced by any withholdings required by
law or other withholdings authorized by Employee.  In addition, any stock
options to which the Executive is entitled as of such termination shall be
accelerated according to the terms of the applicable stock benefit
plan.  Executive specifically acknowledges and agrees that he will not be
entitled to any payments under this subsection 10.2 if this Agreement is
terminated for any reason other than those reasons specified in this subsection
10.2.


AMENDED LANGUAGE:


10.2           Benefits Upon Termination Following a Change in Control.  If
within eighteen (18) months following the occurrence of a Change in Control this
Agreement is (i) terminated by the Bank without cause pursuant to subsection 9.2
of this Agreement, or (ii) terminated by the Executive for Good Reason, as that
term is defined in subsection 10.1 of this Agreement, then the Bank shall pay
Employee a cash severance amount equal to two (2) times the Executive's Base
Salary then in effect as of the date of such termination.  Said payment will be
made to the Executive in a lump sum cash payment within thirty (30) days of the
date of such termination, and shall be reduced by any withholdings required by
law or other withholdings authorized by Employee.  In addition, any stock
options to which the Executive is entitled as of such termination shall be
accelerated according to the terms of the applicable stock benefit plan.  In
addition, for a period of two (2) years commencing on the date of such
termination, the Bank shall continue to provide group health, dental and vision
insurance benefits to Executive and his dependents at the same level of coverage
as the coverage maintained by the Bank for the Executive and his dependents
prior to such termination, except to the extent such coverage may be changed in
its application to all employees of the Bank.  Executive specifically
acknowledges and agrees that he will not be entitled to any payments or benefits
under this subsection 10.2 if this Agreement is terminated for any reason other
than those reasons specified in this subsection 10.2.
 
 
 

--------------------------------------------------------------------------------

 


SUMMARY


Only section 10.2 of the Agreement has been amended.  All other sections and
provisions of the Agreement that have not been specifically cited in this
Amendment remain in full force and effect and are unchanged.  This Amendment
shall be affixed to the Agreement and become a part thereof.  In the event any
provision in this Amendment conflicts with the Agreement, this Amendment shall
be the controlling document. The parties intend for this Amendment to be
effective as of the Effective Date.


IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement on the day and year first written above.




CHEVIOT SAVINGS BANK
 


By: /s/ Steven
Hausfeld                                                                           
       Chairman of the Compensation Committee




CHEVIOT FINANCIAL CORP.
 


By: /s/ Steven
Hausfeld                                                                           
       Chairman of the Compensation Committee




EXECUTIVE
 


By: /s/ Mark
Reitzes                                                                           
       Mark Reitzes







